Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 01/14/2022, wherein claims 12, 14, 16 have been amended, and claim 13 has been cancelled.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Any rejection from the previous office action, which is not restated herein is withdrawn.
Claims 12, 14-18 are examined herein on the merits so far as they read on the elected species. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 12, 14, 15, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barvian et al. (US "20030149001", PTO-892).
	Barvian et al. discloses a method of treating autoimmune disease such as psoriasis comprising administering a compound or a pharmaceutical composition (instant compound palbociclib). See claim 13; claims 1, 7; para [0398]. The therapeutically effective amount of formula I is from 0.01 mg/kg to 100 mg/kg of body weight per day i.e teaches instant amounts as in instant claims 15, 18. See para [0397].
Barvian et al. does not explicitly teach administration of palbociclib to treat psoriasis i.e does not provide an example.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer palbociclib to treat psoriasis because Barvian et al. discloses a method of treating autoimmune disease such as psoriasis comprising administering a compound or a pharmaceutical composition comprising a compound of formula I which includes 6-acetyl-8-cyclopentyl-5-methyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-one(instant compound palbociclib). See claim 13; claims 1, 7; para [0398]. One of ordinary skill in the art would have been motivated to administer palbociclib to a patient suffering from psoriasis with reasonable expectation of success of treating psoriasis. 
Regarding the recitation "inhibiting P13K activity", in instant claims, “inhibiting neutrophils activity” in instant claims 14, 17 as the teachings of Barvian et al. render the administration of effective amount of palbociclib (instant compound) to treat psoriasis obvious, the property of such a claimed compound will also be rendered obvious by the prior art teachings, since the properties, namely "inhibiting P13K activity", “inhibiting neutrophils activity” upon administration to a patient suffering from psoriasis, are inseparable from its compound. Thus, the methods as taught by Barvian et al. necessarily 
Barvian et al. renders obvious administration of an effective amount palbociclib to a patient suffering from psoriasis obvious, and administration of an effective amount palbociclib will inhibit neutrophils activity, and inhibit the P13K activity in the patient suffering from psoriasis, since inhibiting neutrophils activity, and inhibiting the P13K activity is the property of the compound palbociclib on administration to the patient suffering from psoriasis. Thus, Barvian et al. renders obvious instant claims 14, 16-18.

Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant argues that “Barvian does not render the claimed invention obvious because it only discloses a laundry list of diseases that associate with activation of cyclin-dependent kinase……” Applicant’s arguments have been considered, but not found persuasive. Barvian et al. discloses a method of treating autoimmune disease such as psoriasis comprising administering a compound or a pharmaceutical composition comprising a compound of formula I which includes 6-acetyl-8-cyclopentyl-5-methyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-one(instant compound palbociclib). See claim 13 wherein psoriasis is taught i.e the diseases in claim 13 is limited to only autoimmuno diseases such as psoriasis. It has been well-established that consideration of a reference is not limited to the preferred embodiments or (instant compound palbociclib). See claim 13; claim 7; para [0398]. One of ordinary skill in the art would have been motivated to administer palbociclib to a patient suffering from psoriasis with reasonable expectation of success of treating psoriasis. 
Applicant argues that “The genus contains at least more than 280 candidate compounds and 70 diseases or disorders listed by the Barvian reference, and there is no shared similarity between the diseases associated with the activation of cdk4. Specifically, three (3) lists of diseases of various lengths which encompass more than 70 diseases associated with the activation of cdk4 were speculated (please see paragraph [0366] of Barvian)……” Applicant’s arguments have been considered, but not found persuasive as discussed above. Barvian et al. discloses a method of treating autoimmune disease such as psoriasis comprising administering a compound or a pharmaceutical composition comprising a compound of formula I which includes 6-acetyl-8-cyclopentyl-5-methyl-2-(5-piperazin-1-yl-pyridin-2-ylamino)-8H-pyrido[2,3-d]pyrimidin-7-one(instant See claim 13 wherein psoriasis is taught i.e the diseases in claim 13 is limited to only autoimmuno diseases such as psoriasis. Barvian et al. teaches autoimmune disease such as psoriasis can be treated with the compounds therein, and also teaches that the compound can be palbociclid. See claim 7 for the specific compound. Barvian et al. renders obvious instant method.
Applicant argues that “a skilled artisan would not have expected palbociclb to be a preferred species out from the compound genus or psoriasis to be the preferred species out from the disease genus of Barvian. Further, each listed diseases in Barvian reference may be treated with therapeutic compounds that differ significantly in their chemical structures. As the predictability of one compound useful for treating one disease (e.g., a cancer) also be useful for treating another disorder (e.g., CNS disorder) is low, thus this technology is unpredictable, accordingly, the "predictability of the technology" factor tends toward a finding of non-obviousness.”  Applicant’s arguments have been considered, but not found persuasive. Barvian et al. teaches autoimmune disease such as psoriasis can be treated with the compounds therein, and also teaches that the compound can be palbociclid. See claim 7 for the specific compound. One of ordinary skill in the art would have been motivated to administer palbociclib to a patient suffering from psoriasis with reasonable expectation of success of treating psoriasis, since Barvian et al. teaches that the compounds therein which includes palbociclib can be used for treating psoriasis. See claim 13; claim 7; para [0398].	
Applicant’s arguments regarding "inhibiting PI3K activity", in instant claim 1, as the teachings of Barvian et al. render the administration of effective amount of palbociclib (instant compound) to treat psoriasis obvious, the property of such a claimed compound 
Further Applicant’s arguments regarding claim 16, "A method of inhibiting PI3K activity in a patient", Barvian et al. render the administration of effective amount of palbociclib (instant compound) to a patient to treat diseases obvious, the property of such a claimed compound will also be rendered obvious by the prior art teachings "inhibiting P13K activity" is the property of the compound, and upon administration of the palbociclib to a patient will inhibit PI3K activity. Thus, the methods as taught by Barvian et al. necessarily result in inhibiting neutrophils activity, and inhibiting the PI3K activity, as recited in instant claims.


2) Claims 12, 14, 15, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harlan et al. (US 2007/0270362, PTO-892 of record).
	Harlan et al. teaches a method of treating inflammatory-related disorders comprising administering an effective amount of one or more modulators of cyclin dependent kinase 4 (Cdk4) activity. See abstract. It is taught that the inflammatory disease can be psoriasis. See claim 42. It is taught that the modulator of cyclin dependent kinase 4 (Cdk4) activity includes PD 0332991 (instant compound palbociclib). See claim 9. Harlan et al. teaches pharmaceutical composition comprising the 0.01 to 5 mg/kg body weight. See para [0199]. It is taught that treatment doses need to be titrated to optimize safety and efficacy. See para [0198].
Harlan et al. does not explicitly teach administration of palbociclib in treating psoriasis.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer palbociclib to treat psoriasis because Harlan et al teaches that psoriasis can be treated with a modulator of cyclin dependent kinase 4 (Cdk4) activity, and also teaches that the cyclin dependent kinase 4 (Cdk4) activity includes PD 0332991 (instant compound palbociclib). One of ordinary skill in the art would have been motivated to administer palbociclib to a patient suffering from psoriasis with reasonable expectation of success of treating psoriasis. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer an amount of 1 µg/kg/day to 100 mg/kg/day to a subject suffering from psoriasis. The optimization of result effect parameters e.g., dosage range/amounts, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art. 

Regarding the recitation "inhibiting P13K activity", in instant claims, “inhibiting neutorphils activity” in instant claims 14, 17 as the teachings of Harlan et al. render the administration of effective amount of palbociclib (instant compound) to treat psoriasis obvious, the property of such a claimed compound will also be rendered obvious by the prior art teachings, since the properties, namely "inhibiting P13K activity", “inhibiting neutorphils activity” upon administration, are inseparable from its compound. Thus, the methods as taught by Harlan et al. necessarily result in inhibiting neutrophils activity, and inhibiting the P13K activity, as recited in instant claims.
Harlan et al. renders obvious administration of an effective amount palbociclib to a patient suffering from psoriasis obvious, and administration of an effective amount palbociclib will inhibit neutrophils activity, and inhibit the P13K activity in the patient suffering from psoriasis, since inhibiting neutrophils activity, and inhibiting the P13K .


Response to Arguments
Note: The rejection has been modified in view of Applicant’s amendment.
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive as discussed above, and those found below.
Applicant argues that “nor does Harlan render the presently claimed invention obvious because it only discloses a laundry list of diseases that associate with activation of cyclin-dependent kinase 4 (cdk4) and a laundry list of cdk4 modulators (see, paragraphs [0011], [0050]-[0058], [0064]-[0084], and [0098] of Harlan) without providing any guidance on how to choose one specific cdk4 modulator and/or diseases out from the laundry lists of compounds and diseases taught therein.” Applicant’s arguments have been considered, but not found persuasive. It has been well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the admitted knowledge in the art, to person of ordinary skill in the art. See M.P.E.P. § 2123. Harlan et al. teaches a method of treating inflammatory-related disorders such as psoriasis comprising administering an effective amount of one or more modulators of cyclin dependent kinase 4 (Cdk4) activity. See claim 42. It is taught that the modulator of cyclin dependent kinase 4 (Cdk4) activity includes PD 0332991 (instant compound palbociclib). See claim 9. It would have been obvious to a person of ordinary psoriasis can be treated with a modulator of cyclin dependent kinase 4 (Cdk4) activity, and also teaches that the cyclin dependent kinase 4 (Cdk4) activity modulator includes PD 0332991 (instant compound palbociclib). One of ordinary skill in the art would have been motivated to administer palbociclib to a patient suffering from psoriasis with reasonable expectation of success of treating psoriasis, since Harlan et al. teaches treating inflammatory condition such as psoriasis with cyclin dependent kinase 4 and Harlan et al. teaches that cyclin dependent kinase 4 (Cdk4) activity modulator can be PD 0332991 (instant compound palbociclib). Thus, Harlan et al. renders obvious instant claims 12, 14-15.
Applicant’s arguments regarding "inhibiting PI3K activity", in instant claim 1, as the teachings of Harlan et al. render the administration of effective amount of palbociclib (instant compound) to treat psoriasis obvious, the property of such a claimed compound will also be rendered obvious by the prior art teachings, since the properties, namely "inhibiting P13K activity", “inhibiting neutrophils activity” upon administration to a patient suffering from psoriasis, are inseparable from its compound. Thus, the methods as taught by Harlan et al. necessarily result in inhibiting neutrophils activity, and inhibiting the P13K activity, as recited in instant claims.
Further Applicant’s arguments regarding claim 16, "A method of inhibiting PI3K activity in a patient", Harlan et al. render the administration of effective amount of palbociclib (instant compound) to a patient to treat inflammatory diseases obvious, the property of such a claimed compound will also be rendered obvious by the prior art teachings "inhibiting P13K activity" is the property of the compound, and upon 

Prior Art made of Record:
US 20080021037, psoriasis, isethionate salt of palbociclib
WO 03062236 or US "20030149001" used, psoriasis, palbociclib.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627